Title: From John Quincy Adams to John Adams Smith, 2 November 1819
From: Adams, John Quincy
To: Smith, John Adams


				
					Dear Sir
					Washington 2d Novbr. 1819
				
				Your favour of 1 September N. 42 with the receipts enclosed, and the Book, containing the statement of Account between us has been received—It had escaped my recollection that the £20 for which I gave you an order upon S. Williams the day that I left London was for the same sum which I had at the same time borrowed of you. But I have no doubt that your memory is correct, and my forgetfulness must be ascribed to the multitude of objects which at that moment crowded upon my attention, and scarcely left me a distinct recollection of any thing—The Book which you have sent me presents a statement with a balance of £7.15 due to from you—But that is because you have charged the last item of £5 on the wrong side—That is you have given me credit for it instead of charging it to my debit; so that if it is in other respects correct, the debit side ought to stand £48.5 and the credit side £46 leaving a balance due to you of £2.5 which if you have a copy of the account, you will rectify at your convenience and I will pay you the balance in such manner as you may think proper—But on the other hand you have commenced the account; upon my leaving London as if there was then a balance of £3.5.2 due from me on a former account—Now my recollection is and my Books show that independent of the £20 transaction we did come to a settlement of all prior accounts and that I paid you the balance then due to you—If I am right in this the first item in your new account £3.5.2 must be struck out, and then the balance now due will be of £1.0.2 in my favour.The annual Register for 1818 has been received; and I will thank you to procure and send to the Department of State, a complete set of that Work from its commencement—Also—Pickerings Statutes at large (in octavo) subsequent to the Session of 1816. and Hansard’s State Trials subsequent to Volume 22.We have lately returned here, after a visit of a few weeks to Boston and Quincy.—All that remain there of our family are well Mrs. S. B. Clark who lost her Mother Husband here at George Town last April went with us to Quincy and is now there—My Sons George and John are at Cambridge, and Charles is now here—Your Sister De Wint has a third daughter—This is all the domestic news I have to write you.The Summer has been intensely warm, over all this Continent, and all our principal States and Cities have been visited with the Yellow fever—In most of them however the cases have been few in number—In Baltimore and New Orleans it has been more severe—The Countries bordering on the Canadian Lakes have likewise suffered greatly from malignant fevers—of the persons employed in the joint American and British Commission, under the fifth and sixth Articles of the Treaty of Ghent scarcely an individual has escaped illness and the British Commissioner Col Ogilvie has fallen a victim to it.The Session of Congress is to commence at the Constitutional period, on the first Monday in December.I am ever faithfully yours
				
					
				
				
			